                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

JERRY PAUL FRANCIS                                      CIVIL ACTION NO. 18:1350

                                                        SECTION P
VS.
                                                        JUDGE TERRY A. DOUGHTY

DARREL VANNOY                                           MAG. JUDGE KAREN L. HAYES

                                         JUDGMENT

        The Report and Recommendation [Doc. No. 22] of the Magistrate Judge having been

considered, and Objection [Doc. No. 23] having been filed thereto, after a de novo review of the

entire record, and finding that the Report and Recommendation is supported by the law and the

record in this matter,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Jerry Paul Francis’

petition for habeas corpus be DISMISSED WITH PREJUDICE. Petitioner’s claims are barred

by the one-year limitation period codified at 28 U.S.C. §2244(d).

       IT IS FURTHER ORDERED, ADJUDGED AND DECREED that petitioner’s

Motion for Entry of Default [Doc. No. 14] is DENIED.

       MONROE, LOUISIANA, this 11th day of February, 2020.



                                                 ______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE
